Citation Nr: 1207875	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  11-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), Alzheimer's-type dementia, and depressive disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran, his wife, and their daughter


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1951 to April 1953.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran's initial claim for service connection for an acquired psychiatric disorder was only specifically for PTSD.  However, a private mental status evaluation in January 2011 resulted, instead, in diagnoses of dementia of the Alzheimer's type and depressive disorder NOS.  Therefore, in its April 2011 rating decision, the RO also considered whether service connection was warranted for these additional conditions.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  It therefore was appropriate for the RO to consider these other diagnoses, as will the Board.

Also in that April 2011 decision, the RO granted service connection for bilateral hearing loss and an initial 50 percent disability rating, and for tinnitus and an initial 10 percent disability rating, with both ratings retroactively effective from September 30, 2010, the date of receipt of these claims.  So if the Veteran wants to appeal either these ratings or the effective date for them, he has to separately appeal these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In a more recent August 2011 decision (which had been proposed in the April 2011 decision), the RO also determined the Veteran is incompetent to handle the disbursement of his VA benefits.  And he has not yet, in response, completed the steps necessary to perfect his appeal to dispute this finding of incompetency by filing a timely notice of disagreement (NOD) concerning this additional issue and, after receiving a statement of the case (SOC), by also filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  So this other claim also is not before the Board.

As support for his claim that is before the Board, for his mental illness the Veteran, his wife, and their daughter testified at a videoconference hearing in January 2012 before the undersigned Veterans Law Judge of the Board.  The Board held the record open an additional 45 days following the hearing since the Veteran wanted to try and obtain additional medical evidence showing the required diagnosis of PTSD since he alleged this evidence was not in the claims file.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the Veterans Law Judge must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  The Veteran submitted this additional evidence right after the hearing, and he waived his right to have the RO, as the Agency of Original Jurisdiction (AOJ), initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2011).  Since, however, his claim for service connection for an acquired psychiatric disorder requires further development before being decided on appeal, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As an initial matter, a remand is necessary to obtain any existing, but outstanding, VA treatment records concerning this claim.  A January 2011 psychological evaluation report from Psychological Associates notes the Veteran initially had sought psychiatric treatment at the Grand Junction VA Medical Center (VAMC) in July 2009.  And during the January 2012 videoconference hearing, the Veteran's representative indicated the Veteran had received additional psychiatric treatment at this VAMC, even since August 2011, so even since the date of the most recent VA treatment record in the file.  This is confirmed by the Board's preliminary review of the file since it reveals the RO only has obtained VA psychiatric treatment records dated from May to August 2011, so there are more recent records that need to be obtained.  VA's duty to assist the Veteran with this claim includes obtaining records of his relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, even if not actual, notice and possession of these additional records since they are generated and maintained by VA).  Because any such additional record of evaluation or treatment for the disability at issue may be relevant to the Veteran's claim for service connection, the AMC must attempt to obtain these additional records and, if they no longer exist, must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran also has to be appropriately notified.  38 C.F.R. § 3.159(e)(1).

Additionally, the Board is remanding the claim for a VA psychiatric examination and opinion.  In disability compensation (service-connection) claims, VA must provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

To establish entitlement to service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service to support this diagnosis varies depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).   

On the other hand, under prior regulations, if there is no combat experience, or if there was a determination that the Veteran had engaged in combat, but that the claimed stressor was unrelated to that combat, then there needed to be independent evidence corroborating his statement as to the occurrence of the claimed stressor. Doran v. Brown, 6 Vet. App. 283, 288-289 (1994).  His testimony, by itself, could not, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record needed to contain service records or other corroborative evidence substantiating or verifying his testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD did not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, proof of the actual occurrence of a claimed stressor could not consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Just because a physician or other health professional accepted appellant's description of his or her experiences as credible and diagnosed appellant as suffering from PTSD did not mean the Board, in turn, was required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. Ap. 614, 618 (1992).  The Board was not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

All of that said, however, a stressor need not have been corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

Moreover, more recently, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 C.F.R. § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, 38 C.F.R. § 3.304(f), previously only had as mentioned authorized VA to accept statements from Veterans who had served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners-of-war (POWs) and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  See 38 C.F.R. § 3.304(f)(4) and (f)(1), respectively.  Still another amendment was to relax the type and amount of evidence needed to substantiate a claim that is predicated on personal or sexual assault.  38 C.F.R. § 3.304(f)(5).  Indeed, in this latter type of claim, there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to etiologically link a PTSD diagnosis to an incident during the Veteran's military service.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  The Board also is required to consider evidence of behavior changes, etc., as credible indications a claimed personal or sexual assault stressor occurred. 

The primary result of the most recent amendment of 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

This most recent amendment, however, does not apply to claims based on combat experience or any of the other scenarios mentioned because there already are other subparts to 38 C.F.R. § 3.304(f) covering these other situations and circumstances.

But having said that, records show the Veteran received the Combat Medical Badge for his service during the Korean Conflict, and he has reported stressors related to his combat service in that capacity.  Therefore, his lay statements regarding these reported stressors are to be accepted as conclusive evidence of their actual occurrence and no further developmental or corroborative evidence concerning them is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Despite this, the Veteran's claim for service connection for PTSD was nevertheless denied by the RO because there was no medical evidence then of record confirming he had received the required DSM-IV diagnosis of PTSD.  So there was no underlying PTSD to attribute to the combat events in service, even accepting they had occurred as alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

But while since testifying during his recent January 2011 videoconference hearing, the Veteran steadfastly disputed this notion that he does not have this required diagnosis of PTSD.  And, as proof of this, after being provided opportunity, he submitted a statement following the hearing from B.M., who indicated she had worked with Veterans at the VAMC in Grand Junction for 21 years and, in that time, had come across many that suffer from PTSD in one form or another.  She then goes on to explain why she believes this Veteran also fits this mold and therefore also has PTSD.  She also acknowledged, however, that she is currently working in the recovery room, so the reason she has opportunity to observe Veterans waking from anesthesia who require a certain approach in light of their PTSD, and she listed her credentials as "RN CCRN", so a registered nurse, rather than as a psychiatrist, psychologist or other mental health care clinician.

A VA compensation examination thus would be helpful in clarifying all current diagnoses, including whether the Veteran satisfies the DSM-IV criteria for PTSD.  In January 2011, he was provided a mental status evaluation by Psychological Associates.  He was noted to have sought psychiatric treatment initially in July 2009 and noted to have increasing signs of dementia.  His wife reported that he had displayed symptoms associated with PTSD and had resisted talking about his military experiences.  However, upon examination, he denied having experienced any stressful situations in combat and recollected his experiences in Korea as "happy or exciting".  He also denied having nightmares, flashbacks, or avoidance or hyperarousal behaviors.  The diagnostic impression was dementia, of the Alzheimer's Type, and depressive disorder NOS.  So there is competent medical evidence he has an acquired psychiatric disorder, albeit not PTSD, but even so there has not been attribution of even these other diagnoses to his military service - including to any events that occurred coincident with his service in combat in Korea.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

But there remains the fact that the Veteran has submitted numerous other statements from himself, his wife, his daughters, and the VA registered nurse attesting to his experiences as a combat medic, treating injured soldiers and witnessing the deaths of his fellow servicemen, and relating the symptoms he currently experiences, including avoidance of people and conversations related to his service experiences, isolation, anger, depression, withdrawal, nightmares, and flashbacks.  VA treatment records in the file also document diagnoses of PTSD and dementia.


As such, since the Veteran's reported in-service stressors are conceded to have actually occurred (inasmuch as they are said to have occurred in connection with his confirmed service in combat), resolution of this case ultimately turns instead on whether there is the requisite DSM-IV diagnosis of PTSD or another psychiatric disorder, and whether any such diagnosed psychiatric disorder is linked to his military service - in particular, to the combat incidents in Korea he has mentioned and that have been conceded to have actually occurred.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).

Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all relevant VA records not already in the claims file concerning any evaluation or treatment the Veteran has received for his PTSD and any other psychiatric disorder.  This includes, but is not limited to, any such records dating from July 2009 to May 2011 and from August 2011 to the present.  [Note:  Although there are VA treatment records in the file, they only date from May to August 2011, so they are not of his more recent evaluation and treatment - meaning since August 2011, and not concerning that he previously received dating back to July 2009.]

He should also identify the sources of any private evaluation or treatment he has received for his PTSD and other psychiatric illness.

Obtain all identified records.  If they are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are in the possession of a Federal department or agency.  Appropriately notify the Veteran of any inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination to:  1) first clarify all current mental disorders.  This includes, in particular, determining whether the Veteran satisfies the DSM-IV criteria for PTSD, that is, in addition to the other diagnoses to date of Alzheimer's-type dementia and depressive disorder NOS.

A nexus opinion then is needed concerning 2) the etiology of all current psychiatric diagnoses - but especially in terms of the likelihood (very likely, as likely as not, or unlikely) any current diagnosis is the result of the combat experiences the Veteran had during his service in the Korean Conflict, which, because of his receipt of the Combat Medical Badge, VA already has conceded as having occurred as alleged.

To this end, the claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the claims file.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for this pending claim as it would require the evaluation of his claim based on the evidence already in the file.  See 38 C.F.R. § 3.655

3.  Then readjudicate the claim in light of all additional evidence obtained.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



